Appeal from an order of the Supreme Court at Special Term (Ford, J.), entered November 27, 1981 in Saratoga County, which granted plaintiffs’ motion to restore this action to the Trial Calendar. The instant action was commenced in January, 1978, to recover money damages for alleged damages sustained by plaintiffs. After pretrial discovery was complete, the action was duly placed on the Trial Calendar on January 18, 1980. Subsequently, on March 5, 1981, a pretrial conference was held and a possible settlement was discussed. At the following calendar call on April 20, 1981, the case was marked “settled”. By order to show cause dated October 19,1981, plaintiffs moved to restore the case to the calendar. This motion was granted over defendant’s objection, and the instant appeal ensued. We see no reason to disturb Special Term’s discretion in finding that plaintiffs made the showing necessary to restore their action to the calendar (see Siegel, New York Practice, § 376, pp 483-485). Specifically, we note plaintiffs’ attorney’s statement that at the April 20,1981 calendar call it was the intention of all parties to have the case marked “ready” and, accordingly, he believed the case had been so marked. Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.